J-S09044-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MARQUIS ROBINSON                           :
                                               :
                       Appellant               :   No. 3457 EDA 2018

          Appeal from the Judgment of Sentence Entered July 20, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0004367-2017,
                           CP-51-CR-0011709-2016


BEFORE: OLSON, J., McCAFFERY, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                               FILED MAY 12, 2021

       Marquis Robinson (“Robinson”) appeals from the judgments of sentence

entered following his convictions of aggravated assault, simple assault,

conspiracy, possessing instruments of crime, unlawful restraint, false

imprisonment, corrupting the morals of a minor, and recklessly endangering

another person at CP-51-CR-0004367-2017 (“4367-2017”),1 and third-degree

murder, aggravated assault, conspiracy, unlawful restraint, possessing

instruments of crime, false imprisonment, and corrupting the morals of a




____________________________________________


118 Pa.C.S.A. §§ 2702(a)(9), 2701(a), 903, 907(a), 2902(b)(1), 2903(b),
6301(a)(1)(i), 2705.
J-S09044-21


minor at CP-51-CR-0011709-2016 (“11709-2016”).2          We affirm Robinson’s

judgment of sentence.

       The trial court summarized the factual history of the instant appeal as

follows:

             On July 29, 2016, medics arrived at 4633 Greene Street in
       the City and County of Philadelphia[, Pennsylvania,] to discover
       the naked, beaten body of Joyce Quaweay [(“Quaweay”)] laying
       on the floor of the kitchen/dining room, unconscious. After
       numerous attempts to revive [Quaweay] over 20-30 minutes,
       medics pronounced her dead at 11:02 [a.m.]

              [Lieutenant John] Pendergast [(“Lt. Pendergast”)] of the
       Philadelphia Fire Department asked Aaron Wright [(“Wright”)],
       [Robinson]’s co-defendant, if [Quaweay] had been using drugs,
       since it is not typical to see a 23-year-old woman unconscious and
       unresponsive. [] Wright stated, “I’m not gonna lie, I was beating
       her and she went unconscious.” At that point, Lt. Pendergast
       excused himself to call the police….

             Dr. Albert Chu [(“Dr. Chu”)], the Deputy Chief Medical
       Examiner of the City of Philadelphia[,] testified that he conducted
       a post[-]mortem examination of [] Quaweay. Dr. Chu concluded
       to a reasonable degree of scientific certainty that the cause of []
       Quaweay’s death was sudden cardiac death during physical
       assault and the manner of death was homicide.

                                          ***

             Eight-year-old A.A.-W[.] witnessed the beating and death of
       [] Quaweay. [] Wright is the father of A.A.-W[.]’s younger sister,
       M.W. [A.A.-W. and Tyreesa Alsop (“Alsop”), her mother,] [] lived
       with [Wright] for many years. [A.A.-W.] knew [Robinson] from
       [Wright] and knew them to be friends. [A.A.-W.] also testified
       that [Robinson] lived with [] Wright and [] Quaweay at the house
       on Greene Street. [] Quaweay and [] Wright had two children
       together, D.W., and L.W., ages 10 months and 2 years,
____________________________________________


218 Pa.C.S.A. §§ 2502(c), 2702(a)(1), 903, 2902(a)(1), 907(a), 2903(a),
6301(a)(1)(i).

                                           -2-
J-S09044-21


     respectively. Although [A.A.-W.] no longer lived with [] Wright,
     she and [M.W.] spent nights at [Wright’s] and [] Quaweay’s house
     frequently because [Alsop] worked overnight shifts. [A.A.-W.]
     spent the night [at the] Greene Street [house] on July 28, 2016.

           On July 29, 2016, [] Wright shook [A.A.-W.] awake and
     ordered her to make breakfast for M.W., D.W. and L.W. [A.A.-
     W.] immediately heard [] Quaweay screaming. [A.A.-W.] went
     downstairs to the kitchen/dining area to prepare breakfast, and
     saw [Quaweay] in the kitchen area, naked on a weight bench, with
     her hands handcuffed to a chain[,] and her feet zip-tied to the
     weight bench. A.A.-W. noticed that [] Quaweay’s waist was
     secured to the weight bench with a weight belt, to prevent her
     torso from moving while her arms and feet were secured to the
     bench. [Robinson] and [] Wright secured [] Quaweay’s waist to
     the weight bench to prevent her from moving her body. [A.A.-
     W.] proceeded to prepare cereal and milk for herself and the
     younger children. While preparing breakfast, [] Wright was
     beating [] Quaweay with a police [] baton on her back and thighs
     while she was tied down. [] Quaweay screamed [] while being
     beaten by [] Wright. A.A.[-]W. [saw] Wright hit [] Quaweay with
     the baton more than twenty times. [Wright] put down the police
     baton and [Robinson] picked it up. While [] Wright yelled at []
     Quaweay, [Robinson] used the baton to hit [] Quaweay. A.A.-W.
     [saw Robinson] use[] both of his hands on the baton and raise it
     up over his head [before swinging] down on [] Quaweay’s back,
     thighs[,] and buttocks more than [twenty] times.

            [After A.A.-W. finished preparing breakfast,] Wright ordered
     her to sit in the kitchen while the beatings [continued]. [] Wright
     used scissors to cut off [] Quaweay’s hair and ordered A.A.-W. to
     put the hair in a plastic bag. [] Quaweay told [Robinson] and
     [Wright] that she could not breathe. [Quaweay’s] eyes were
     half[-]way open.        [] Wright poured bottles of water on
     [Quaweay’s] face at least three times[, and Quaweay] stopped
     breathing. [Robinson and Wright] removed [] Quaweay from the
     weight bench and laid her on the floor. [] Wright and [] Robinson
     performed CPR on her to no avail.

           [Alsop] arrived [at] the house sometime after A.A.-W. made
     the breakfast, around 9:00 [a.m.] [] Alsop observed [] Quaweay
     on [sic] secured to the weight bench, with her hands and feet
     bound.    [Alsop watched as Robinson] and [] Wright would
     occasionally reposition [Quaweay’s] body and they used a heavy,

                                    -3-
J-S09044-21


     long chain to secure her to the bench. … [At some point,] Wright
     ask[ed] Quaweay, “Why are you going through with this?” and []
     Quaweay responded, “Because I don’t listen, I’m wicked.” []
     Alsop was in the house for more than an hour when she heard []
     Quaweay say she could not breathe. … Wright told [] Alsop to call
     911. Once [Alsop] did that, [Robinson] left the house before
     police arrived.

            [A.A.-W.] was also a victim of this abuse at the hands of
     [Robinson] and [Wright]. When [A.A.-W. was] told to “get on the
     bench,” she knew that meant, “I was going to get beat.” These
     beatings took place “many times.” One such incident happened
     because her younger sister[, M.W.,] put a tablet into A.A.-W.’s
     book bag. A.A.-W. was restrained face[-]down on the weight
     bench with her hands handcuffed to the bench[,] and her waist
     secured with the weight belt around the weight bench and her
     body. [Robinson] and [Wright] each took turns beating [A.A.-W.]
     with a belt. Each man took turns hitting her with the belt more
     than [twenty] times. One of these beatings left [A.A.-W.] with a
     permanent scar to her thigh. … A.A.-W. did not immediately report
     these beatings. [] M.W. reported to [] Tina Butler (“Butler”) that
     she had [also] been the victim of these assaults weeks after
     [Robinson] and [Wright had] killed [] Quaweay. The children were
     no longer living with [Alsop at the time] and [they] told [] Butler
     what happened to them.

           [At the time of the incident, Robinson]’s weight [] was 225
     pounds and his height was 5’9”. [] Wright was 200 pounds and
     5’11”. [] Wright was a police officer at Temple University Police
     Department and he stopped working there in 2012. [] Robinson
     was a Temple University Police Officer until the time of his arrest
     on the murder case.

Trial Court Opinion, 9/23/19, 2-6 (citations and footnotes omitted).

     On January 6, 2017, and on May 30, 2017, Robinson was charged via

Informations with the above-mentioned offenses, at 11709-2017 and 4367-




                                    -4-
J-S09044-21


2017, respectively.3, 4 On June 22, 2017, the Commonwealth filed Motions to

Consolidate Robinson’s cases, 4367-2017 and 11709-2016, and Robinson’s

cases with Wright’s cases for trial. After a hearing, the trial court granted the

Commonwealth’s Motions. Robinson and Wright were tried together, and on

May 2, 2018, following a bench trial, Robinson was convicted of the above-

mentioned offenses.5 The trial court deferred sentencing for the purposes of

preparing a pre-sentence investigation report (“PSI”) and a mental health

evaluation.

       On July 20, 2018, the trial court sentenced Robinson, at 11709-2016,

to consecutive prison terms of 20 to 40 years for his conviction of third-degree

murder, 5 to 20 years for his conviction of conspiracy, 2½ to 5 years for his

conviction of unlawful restraint, 2½ to 5 years for his conviction of possessing

an instrument of crime, and 2½ to 5 years in prison for his conviction of

corrupting the morals of a minor. Robinson received no further penalty for

his conviction of false imprisonment at 11709-2016, and his conviction of

aggravated assault merged with his conviction of third-degree murder. At


____________________________________________


3 The offenses relating to A.A.-W. are docketed at 4367-2017, and the
offenses related to Quaweay are docketed at 11709-2016.

4 Wright was similarly charged at Docket Number CP-51-CR-0011708-2016
for the murder of Quaweay, and at Docket Number CP-51-CR-0004368-2017
for the abuse and beating of A.A.-W.

5Wright was also convicted of third-degree murder and related offenses. See
Commonwealth v. Wright, 240 A.3d 964 (Pa. Super. 2020) (unpublished
memorandum).

                                           -5-
J-S09044-21


4367-2017, the trial court sentenced Robinson to consecutive prison terms of

10 to 20 years for his conviction of aggravated assault, 5 to 20 years for his

conviction of conspiracy, 2½ to 5 years for his conviction of possessing an

instrument of crime, and 5 to 10 years for his conviction of unlawful restraint.

Robinson received no further penalty for his convictions of false imprisonment,

corrupting the morals of a minor, and recklessly endangering another person.

Robinson’s conviction of simple assault merged with his conviction of

aggravated assault.        Robinson’s sentences at 4367-2017 were imposed

consecutively to Robinson’s sentence at 11709-2016, resulting in an

aggregate prison term of 55 to 130 years.

       Robinson filed a timely post-sentence Motion listing both 4367-2017 and

11709-2016, alleging, inter alia, that his conviction of aggravated assault in

11709-2016 was against the weight of the evidence, and that the trial court

abused its discretion when it sentenced Robinson in excess of the Standard

Sentencing Guidelines and failed to consider his character and history. On

November 26, 2018, the trial court denied Robinson’s Motion by operation of

law, and entered two separate Orders, one at each docket number.

       On November 28, 2018, Robinson filed a single, timely, Notice of Appeal

listing both 4367-2017 and 11709-2016.6          On January 1, 2019, this Court

issued a Rule to Show Cause why we should not quash the appeal based on


____________________________________________


6 Additionally, on December 18, 2018, Robinson filed a court-ordered
Pa.R.A.P. 1925(b) Concise Statement of matters complained of on appeal.

                                           -6-
J-S09044-21


our Supreme Court’s decision in Commonwealth v. Walker, 185 A.3d 969,

971 (Pa. 2018). See Order, 1/17/19. On January 20, 2019, Robinson filed a

Response in which he conceded that his Notice of Appeal did not comply with

Walker and Pa.R.A.P. 341(a).           Robinson argued, however, that this Court

should refuse to quash the appeal in the interests of judicial economy and

justice. Additionally, in his Response, Robinson requested, inter alia, that he

be allowed to file “two amended Notices of Appeal containing two separate []

Docket Numbers.” On March 15, 2019, this Court discharged the Rule to Show

Cause, and, ultimately,7 referred Robinson’s Application for Relief to the

merit’s panel. See Order, 3/15/19; Order, 8/27/19.

       On December 28, 2019, Robinson filed a Motion to Remand for a

Grazier8 Hearing and for Suspension of the Briefing Schedule. On January

17, 2020, this Court granted Robinson’s Motion and remanded the matter to

the trial court to determine whether Robinson’s waiver of counsel was

knowing,     intelligent   and    voluntary.     See   Order,   1/17/20,   at   1-2.

Subsequently, the trial court appointed Robinson new appellate counsel.

Following a continuance, new counsel filed a supplemental Rule 1925(b)




____________________________________________


7 In the March 15, 2019 Order, this Court directed Robinson to file his “request
for relief” in a separate filing. See Order, 3/15/19. On July 21, 2019,
Robinson filed his “Application for Relief” requesting the same relief as detailed
in his January 20, 2019 “Response.” See Application for Relief, 7/21/19.

8   Commonwealth v. Grazier, 713 A.2d 1 (Pa. 1998).

                                           -7-
J-S09044-21


Concise Statement, which the trial court addressed in a supplemental Rule

1925(a) Opinion.

      At the outset, prior to addressing Robinson’s substantive claims, we first

must determine whether Robinson’s Notice of Appeal complies with Pa.R.A.P.

341 and our Supreme Court’s decision in Walker.            The Official Note to

Pa.R.A.P. 341(a) provides, in relevant part, as follows:

      Where … one or more orders resolves issues arising on more than
      one docket or relating to more than one judgment, separate
      notices of appeal must be filed. … Commonwealth v. C.M.K.,
      932 A.2d 111, 113 & n.3 (Pa. Super. 2007) (quashing appeal
      taken by single notice of appeal from order on remand for
      consideration under Pa.R.Crim.P. 607 of two persons’ judgments
      of sentence).

Pa.R.A.P. 341, Official Note.

      In Walker, our Supreme Court held that pursuant to Rule 341, “where

a single order resolves issues arising on more than one docket, separate

notices of appeal must be filed for each case.” Walker, 185 A.3d at 971. Our

Supreme Court concluded that “[t]he Official Note to Rule 341 provides a

bright-line mandatory instruction to practitioners to file separate notices of

appeal…. The failure to do so requires the appellate court to quash the appeal.”

Id. at 976-77. Our Supreme Court applied its holding prospectively to appeals

filed after June 1, 2018. Thus, where one or more orders resolves issues

arising on more than one docket or relating to more than one judgment,

separate notices of appeal must be filed. Commonwealth v. C.M.K., supra.




                                     -8-
J-S09044-21


        Nevertheless, it is well-settled that the failure to file a timely appeal as

a result of a breakdown in the court system is an exception to that general

rule.    See Commonwealth v. Braykovich, 664 A.2d 133, 136-38 (Pa.

Super. 1995) (discussing cases and holding failure of clerk of courts to advise

defendant that his post-sentence motion had been denied by operation of law

excused late-filed appeal). More recently, this Court has “declined to quash

an appeal when the defect resulted from an appellant’s acting in accordance

with misinformation relayed to him by the trial court.” Commonwealth v.

Larkin,     235   A.3d   350,   353   (Pa.    Super.   2020)   (en   banc)   (citing

Commonwealth v. Stansbury, 219 A.3d 157, 159-60 (Pa. Super. 2019));

see also Commonwealth v. Patterson, 940 A.2d 493, 498 (Pa. Super.

2007) (compiling cases in which “a court breakdown occurred in instances

where the trial court, … either failed to advise [a]ppellant of his post-sentence

and appellate rights[,] or misadvised him.”).

        Instantly, at sentencing, the trial court requested that Robinson’s trial

counsel advise Robinson of his appellate rights on the record. Robinson’s trial

counsel stated as follows:

        [Defense Counsel]: After the denial of the post-sentence motion,
        whether [the trial court] does it expressly or whether it happens
        by operation of law, you have 30 days in which to file an appeal
        to the Superior Court. The appeal must be in writing. You have
        an absolute right to have an attorney represent in the filing of the
        appeal.

              [] Robinson, I know you want an appeal, and I will take
        care of that. …


                                        -9-
J-S09044-21


             [Y]ou should not file anything on your own because, for
      example, if you were to file a notice of appeal tomorrow, then
      what that would do is it would take jurisdiction away from [the
      trial court]. … If you file a notice of appeal before [the trial court]
      decides upon post-sentence motions, you will have waived any
      issue pertaining to the discretionary aspect of your sentencing, or
      any issue with regard to the weight and the credibility of the
      evidence.

N.T. (Sentencing Hearing), 7/20/18, at 67-68 (emphasis added). After the

above explanation, the trial court did not correct any of trial counsel’s

statements. Id. at 68-69. Moreover, the trial court, in its Orders denying

Robinson’s post-sentence Motion, still did not correct the misstatements of

trial counsel at sentencing, but rather, stated as follows: “You have the right

to appeal to the appropriate appellate court within 30 days, from the date of

this Order. Notice of Appeal must be filed at the Appeal Unit[.]” Order at

Docket Number CP-51-CR-0004367-2017, 11/26/18; see also Order at

Docket Number CP-51-CR-0011709-2016, 11/26/18.

      We conclude that the misstatements of both trial counsel and the trial

court constituted a breakdown in court operations such that we may overlook

the defective nature of Robinson’s timely Notice of Appeal. See Stansbury,

219 A.3d at 160 (stating that a breakdown in court operations had occurred

where the trial court advised defendant that he only need file a single notice

of appeal); see also Larkin, 235 A.3d at 354 (stating that appellant had been




                                      - 10 -
J-S09044-21


misinformed by the trial court where the trial court stated he only need to file

“an appeal.”). Therefore, we will address the merits of Robinson’s appeal.9

       Robinson now raises the following claims for our review:

       1. Did the trial court err and abuse its discretion when it
       consolidated [11709-2016] and [4367-2017] into one trial[,]
       where evidence of one offense would not have been admissible in
       a trial on the other, and where the two offenses were not part of
       a common plan, scheme or design, and a joint trial was highly
       prejudicial to the defense?

       2. Did the trial court err and abuse its discretion when it
       consolidated [11709-2016] and [4367-2017] into one trial[,]
       where evidence of motive had no factual basis because there was
       no evidence that the beating of [] Quaweay grew out of the
       beating of A.A.-W[.,] and there was no specific, logical connection
       between the two incidents that took place over a year apart[,] and
       the joint trial was highly prejudicial to the defense?

       3. Was [Robinson’s] conviction for [a]ggravated [a]ssault [] in
       connection with the beating of A.A-W[.] based upon sufficient
       evidence and against the weight and credibility of the evidence
       where the Commonwealth did not sustain its burden of proving
       beyond a reasonable doubt the element of [a]ggravated [sic] that
       [Robinson] caused or had a specific intent to cause serious bodily
       injury to A.A[]-W.[?]

       4. Did the [trial] court abuse its discretion when it sentenced
       [Robinson] to 55 to 110 [sic] years [in prison,] and all the
       sentences were the statutory maximum and were imposed to run
       consecutively[,]   which   were    manifestly   excessive   and
____________________________________________


9 Additionally, we deny Robinson’s Application for Relief because, by the time
Robinson had requested this relief, time had already expired for him to file
timely, Walker-compliant notices of appeal. See Pa.R.A.P. 903(a) (providing
that a notice of appeal “shall be filed within 30 days after the entry of the
order from which the appeal is taken”); see also Pa.R.A.P. 105(b) (providing
that, generally “[a]n appellate court … cannot enlarge the time for filing a
notice of appeal.”); Stansbury, 219 A.3d at 159-60 (stating that this Court
cannot grant a motion to remand to correct defects in a notice of appeal where
the 30-day time period to appeal had already expired).

                                          - 11 -
J-S09044-21


      unreasonable as far outside the Standard Sentencing Guidelines
      without sufficient reasons for the upward deviation[,] and it failed
      to give due consideration to [Robinson’s] character, remorse,
      acceptance of responsibility[,] and other mitigating factors as well
      as individualize his sentence in relation to the conduct of his co-
      defendant?

      5. Did the [trial] court err by imposing consecutive sentences on
      two counts of conspiracy constitute an illegal sentence[,] where a
      person who agrees to commit a number of crimes is guilty of only
      one conspiracy so long as such multiple crimes are the object of
      the same agreement[,] and thus[,] in order to be convicted and
      sentenced on two conspiracies there would [sic] have to be two
      separate conspiratorial relationships and under the totality of the
      circumstances a conviction for only one count of conspiracy was
      supported by the facts because the crimes involved the same
      actors, were at the same location, the same method was
      employed[,] and the same object was pursued?

Brief for Appellant at 11-12 (issues renumbered).

      We address Robinson’s first two claims together, as they are related,

and Robinson addressed them together in his brief. Id. at 18-29. Robinson

argues that the trial court erred in consolidating his cases at 11709-2016 and

4367-2017 pursuant to Pa.R.Crim.P. 582, because the evidence of one crime

would not be admissible in a trial for the other under Pa.R.E. 404(b), relating

to character evidence.   Id. at 18-19. In particular, Robinson claims that the

evidence in both cases could not be used to prove a common plan, scheme or

design, or motive. Id. at 18-24. In support of this claim, Robinson asserts

that the beatings of Quaweay and A.A.-W. were too dissimilar, because

Quaweay and A.A.-W. were part of different age groups; Robinson used

different items to beat Quaweay and A.A.-W.; and the evidence only

supported one beating of A.A.-W. compared to several beatings of Quaweay.

                                     - 12 -
J-S09044-21


Id. at 21-24. Robinson concedes that both A.A.-W. and Quaweay are both

female, both were stripped of their clothing and bound to a weight bench with

zip-ties and a weight belt, that the items utilized by Robinson and Wright were

items commonly used by police officers in their occupation, and that other

children were present in the home during the beatings of both Quaweay and

A.A.-W. Id.

      Additionally, Robinson claims that the trial court erred in determining

that the evidence in both of his cases would be admissible in the other

pursuant to Pa.R.Crim.P. 582, relating to joinder. Id. at 19-21. Robinson

argues that the trial court conflated the facts of the assault on A.A.-W. Id. at

25. Further, Robinson claims that he suffered actual prejudice by the trial

court’s joinder of his cases because “the facts of the numerous beatings by

[Wright] were attributed to [Robinson].” Id. at 25-29.

      At the outset, we must determine whether Robinson has preserved

these claims for our review. We observe that Robinson did not file a response

to the Commonwealth’s Motion to Consolidate, but rather joined Wright’s

Response. See N.T. (Pre-Trial Motions Hearing), 10/26/17, at 5. Additionally,

Wright’s Response is not part of the certified record before this Court, and

therefore, we could find that Robinson has waived these claims.            See

Commonwealth v. Preston, 904 A.2d 1, 6-7 (Pa. Super. 2006) (explaining

that it is the appellant’s responsibility to ensure that the record certified on

appeal is complete, that matters not of record may not be considered on


                                     - 13 -
J-S09044-21


appeal, and that this Court may not consider any documents which are not

included in the certified record). Nevertheless, the trial court, in its Opinion,

was able to aptly address Robinson’s claims regarding the joinder of

Robinson’s cases. See Trial Court Opinion, 9/23/19, at 8-10. Thus, we will

address the merits of those claims.

      Whether to join or sever offenses for trial is within the trial court’s

discretion and will not be reversed on appeal absent a manifest abuse of

discretion, or prejudice and clear injustice to the defendant. Commonwealth

v. Newman, 598 A.2d 275, 277 (Pa. 1991).

      The Rules of Criminal Procedure, in relevant part, provide:

      Rule 582. Joinder--Trial         of      Separate   Indictments    of
      Informations

         (A) Standards

            (1) Offenses charged in separate               indictments   or
            informations may be tried together if:

               (a) the information of each of the offenses would be
               admissible in a separate trial for the other and is capable
               of separation by the jury so that there is no danger of
               confusion; or

               (b) the offenses charged are based on the same act or
               transaction

            (2) Defendants charged in separate indictments or
            informations may be tried together if they are alleged to
            have participated in the same act or transaction or in the
            same series of acts or transactions constituting an offense
            or offenses.

Pa.R.Crim.P. 582(A)(1)-(2).


                                      - 14 -
J-S09044-21


      Rule 583. Severance of Offenses or Defendants

      The court may order separate trials of offenses or defendants, or
      provide other appropriate relief, if it appears that any party may
      be prejudiced by offenses or defendants being tried together.

Pa.R.Crim.P. 583.

      Under Rule 583, the prejudice the defendant suffers due to the joinder

must be greater than the general prejudice any defendant suffers when the

Commonwealth’s evidence links him to a crime. Commonwealth v. Lauro,

819 A.2d 100, 107 (Pa. Super. 2003).

      The prejudice of which Rule [583] speaks is, rather, that which
      would occur if the evidence tended to convict [the] appellant only
      by showing his propensity to commit crimes, or because the jury
      was incapable of separating the evidence or could not avoid
      cumulating the evidence. Additionally, the admission of relevant
      evidence connecting a defendant to the crimes charged is a
      natural consequence of a criminal trial, and it is not grounds for
      severance by itself.

Id.

      When determining whether a court should join or sever charges, a court

must apply the following test:

      [1] whether the evidence of each of the offenses would be
      admissible in a separate trial for the other; [2] whether such
      evidence is capable of separation by the jury so as to avoid danger
      of confusion; and, if the answers to these questions are in the
      affirmative, [3] whether the defendant will be unduly prejudiced
      by the consolidation of offenses.

Commonwealth v. Collins, 703 A.2d 418, 422 (Pa. 1997). Pursuant to this

test, “a court must first determine if the evidence of each of the offenses would

be admissible in a separate trial for the other.” Id. Evidence of other crimes


                                     - 15 -
J-S09044-21


is not admissible solely to show the defendant’s bad character or propensity

to commit crimes. Commonwealth v. Dozzo, 991 A.2d 898, 902 (Pa. Super.

2010); see also Pa.R.E. 404(b)(1) (providing that “[e]vidence of other

crimes, wrongs, or acts is not admissible to prove the character of a person in

order to show action in conformity therewith.”).

      Evidence of other crimes is admissible to demonstrate:

      (1) motive; (2) intent; (3) absence of mistake or accident; (4) a
      common scheme, plan or design embracing the commission
      of two or more crimes so related to each other that proof
      of one tends to prove the others; or (5) to establish the
      identity of the person charged with the commission of the crime
      on trial, in other words, where there is such a logical connection
      between the crimes that proof of one will naturally tend to show
      that the accused is the person who committed the other.

Commonwealth v. Janda, 14 A.3d 147, 156 (Pa. Super. 2011) (emphasis

added). “Additionally, evidence of other crimes may be admitted where such

evidence is part of the history of the case and forms part of the natural

development of the facts.” Dozzo, 991 A.2d at 902 (citation omitted).

      In order for evidence of other criminal activity to be admissible to

establish a common scheme, two conditions must be satisfied:          “(1) the

probative value of the evidence must outweigh its potential prejudice against

the defendant; and (2) a comparison of the crimes must establish a logical

connection between them.”     Commonwealth v. Arrington, 86 A.3d 831,

842 (Pa. 2014) (quotations and internal citations omitted).

      The trial court addressed Robinson’s claims as follows:




                                    - 16 -
J-S09044-21


           The evidence of [Robinson]’s beatings of A.A.-W. and []
     Quaweay establish a common plan, scheme and design, as well as
     the motive and intent of [Robinson] and [Wright] in beating both
     victims.

                                     ***

           In the instant cases, [Robinson] and [Wright] engaged in
     nearly identical behavior towards the murder victim, [] Quaweay
     and the assault victim, 8-year-old A.A[.]-W. The similarities are:

        (1) Both victims are female; (2) both were stripped of their
        clothing after perceived misbehavior; [] Quaweay allegedly
        did not give one of the assailants money for a haircut, she
        allegedly “messed up his car,” “pulled a gun on him,” and
        was forced to say that she was “wicked” and that she
        “didn’t listen” as [Robinson] and [Wright] beat her to death
        and A.A.-W. testified that on one occasion, she was beaten
        after clearing [] Wright’s plate and napkin and putting the
        napkin in the sink and not the trash can; (3) [Robinson] and
        [Wright] forced both victims to get onto a weight bench; (4)
        [t]hey tied both victims’ hands and feet to the weight bench
        with zip-ties that one often sees police officers use in lieu of
        handcuffs; (5) [Robinson] and [Wright] used a weight belt
        to tie each victim to the weight bench to prevent their bodies
        from moving during the beatings; (6) [Robinson] and
        [Wright] used police tools (asps, handcuffs, and zip ties) to
        beat both victims about their bodies; (7) [Quaweay and
        A.A.-W.] were beaten in areas of their bodies that would not
        be seen in public[:] their back, buttocks, legs, not the face
        head or arms; (8) [i]n both cases, [Robinson] and [Wright]
        engaged in these beatings together; (9) [Robinson] and
        [Wright] made other females, including children, watch the
        beatings on the weight bench.

            These similarities demonstrate that [Robinson] and [Wright]
     used the same violence, restraint and humiliation technics [sic] to
     punish females who they believed had “misbehaved” …. This
     common scheme of stripping a woman and a young girl naked,
     tying them down to a weight bench, using tools common to their
     training as police officers to both tie [Quaweay and A.A.-W.] down
     and beat them, is their unique[] signature method of punishing
     those who they perceive have “misbehaved.” These similarities
     are more than sufficient to establish a common plan, scheme and

                                    - 17 -
J-S09044-21


      design[,] and therefore would be admissible in separate trials.
      Pa.R.Crim.P. []582(A)(1)(a).

            [Robinson] and [Wright] elected to have their cases heard
      by a judge, sitting without a jury. Any concern that a fact-finder
      would have been unable to separate the offenses is virtually
      mooted by this being a bench trial. There is no basis to conclude
      that the [trial] court could not keep separate the facts of the two
      incidents so as to avoid both confusion and prejudice. No relief is
      due.

Trial Court Opinion, 9/23/19, at 9-10 (citations omitted).

      Our review confirms the trial court’s reasoning and analysis.         The

evidence presented at trial revealed that Robinson’s beatings of both Quaweay

and A.A.-W. were substantially similar and admissible to show a “common

scheme, plan or design.” See Arrington, supra; see also Newman, 598

A.2d at 278 (stating that the establishment of a common scheme, plan or

design “requires only that there are shared similarities in the details of each

crime.”). Instantly, Robinson and Wright beat both Quaweay and A.A.-W.,

usually in front of the younger children, whenever they “misbehaved” by

restraining them to a weight bench with a weight belt and zip ties, then taking

turns beating Quaweay and A.A.-W. on their buttocks, thighs, and back with

a police baton or belt. See Trial Court Opinion, 9/23/19, at 3-6, 9-10; see

also N.T. (Bench Trial), 4/30/18, at 46-50, 55-60, 64, 79-80; N.T. (Bench

Trial), 5/2/18, at 13, 15-16, 39, 88-90, 92-93, 96, 111-12. Thus, evidence

of Robinson’s crimes would have been admissible as evidence of a common

scheme, plan or design. See Arrington, supra; Newman, supra.




                                    - 18 -
J-S09044-21


      Additionally, Robinson was convicted following a bench trial, and thus,

there were no concerns regarding jury confusion, and it is presumed that the

trial court was capable of separating the evidence to properly consider each

criminal charge. See Commonwealth v. O’Brien, 836 A.2d 966, 972 (Pa.

Super. 2003) (explaining that a trial held before a trial court rather than a

jury “minimizes if not eliminates the potential for prejudice.”).

      Moreover, as the trial court noted in its Opinion, Robinson has not

established that he was unduly prejudiced by the trial court’s decision to

consolidate his cases. See Trial Court Opinion, 9/23/19, at 9-10; see also

Newman, 598 A.2d at 278 (stating that in order to establish prejudice, an

appellant must establish that he was convicted because of his propensity to

commit crimes, or because the jury was incapable of separating the evidence

or could not avoid cumulating the evidence). Because evidence of each of

Robinson’s offenses were admissible in a separate trial for the other, and the

trial court sat as fact-finder, joinder was appropriate and did not unduly

prejudice Robinson.    See O’Brien, supra; see also Commonwealth v.

Johnson, 236 A.3d 1141, 1150 (Pa. Super. 2020) (emphasizing this

Commonwealth’s policy to encourage joinder, especially where “the result will

be to avoid the expensive and time consuming duplication of evidence.”)

(citation omitted). Based upon the foregoing, the trial court did not err in

consolidating Robinson’s cases, and we cannot grant Robinson relief on these

claims.


                                     - 19 -
J-S09044-21


       In his third claim, Robinson raises two distinct challenges, which we will

address separately. First, Robinson claims that the Commonwealth failed to

present sufficient evidence that Robinson intended to cause serious bodily

injury to A.A.-W. Brief for Appellant at 30-31. Robinson directs our attention

to the Reproduced Record of A.A.-W.’s Video Interview,10 and argues that it

does not support the trial court’s determination that Robinson caused the

permanent scarring on A.A.-W.’s thigh. Id. at 31-33. Additionally, Robinson

claims that he did not pass the belt back and forth with Wright, but rather,

one of them would place the belt down, and the other would pick up the belt

before resuming A.A.-W.’s beatings. Id. at 32-33.

              The standard we apply in reviewing the sufficiency of the
       evidence is whether viewing all the evidence admitted at trial in
       the light most favorable to the verdict winner, there is sufficient
       evidence to enable the fact-finder to find every element of the
       crime beyond a reasonable doubt. In applying [the above] test,
       we may not weigh the evidence and substitute our judgment for
       a fact-finder.    In addition, we note that the facts and
       circumstances established by the Commonwealth need not
       preclude every possibility of innocence. Any doubts regarding a
       defendant’s guilt may be resolved by the fact-finder unless the
       evidence is so weak and inconclusive that as a matter of law no
       probability of fact may be drawn from the combined
       circumstances. The Commonwealth may sustain its burden of
____________________________________________


10 We note that A.A.-W.’s video interview does not appear in the certified
record before us, and thus we cannot consider it on appeal.                 See
Commonwealth v. Brown, 161 A.3d 960, 968 (Pa. Super. 2017) (stating
that “our review is limited to those facts which are contained in the certified
record and what is not contained in the certified record does not exist for
purposes of our review”) (internal quotations omitted); see also
Commonwealth v. Holston, 211 A.3d 1264, 1276 (Pa. Super. 2019) (stating
that it is the appellant’s responsibility to ensure that the certified record on
appeal is complete).

                                          - 20 -
J-S09044-21


        proving every element of the crime beyond a reasonable doubt by
        means of wholly circumstantial evidence. Moreover, in applying
        the above test, the entire record must be evaluated and all
        evidence received must be considered. Finally, the [trier] of
        fact[,] while passing upon the credibility of witnesses and the
        weight of the evidence produced, is free to believe all, part or none
        of the evidence.

Commonwealth v. Smith, 97 A.3d 782, 790 (Pa. Super. 2014) (citation

omitted).

        The Crimes Code, in relevant part, provides as follows:

        § 2702. Aggravated Assault

           (a) Offense defined.--A person is guilty of aggravated
           assault if he:

                                       ***

              (9) attempts to cause or intentionally, knowingly or
              recklessly causes serious bodily injury to a child less than
              13 years of age, by a person 18 years of age or older.

18 Pa.C.S.A. § 2702(a)(9).       Additionally, the Crimes Code defines “serious

bodily injury” as “[b]odily injury which creates a substantial risk of death or

which causes serious, permanent disfigurement, or protracted loss or

impairment of the function of any bodily member or organ.” 18 Pa.C.S.A. §

2301.

        In its Opinion, the trial court addressed Robinson’s sufficiency claim as

follows:

               In the present case, there is overwhelming evidence of
        [Robinson]’s intent to cause serious bodily injury to A.A[.]-W. In
        this case, [Robinson] and [Wright] handcuffed A.A.-W[.]’s wrists,
        tied her feet with zip ties and attached her with a belt around her
        waist and to a weight bench, without the protection/padding of

                                       - 21 -
J-S09044-21


      clothing. She sustained beatings while on the weight bench by
      two grown men (5’9” [and] 225 pounds, 5’11” [and] 200 pounds)
      who took turns beating her with a belt. [Robinson and Wright]
      would passed [sic] the belt back and forth to each other so they
      could each use the belt on her body. [A.A.-W.] recalled being hit
      by [Robinson] and [Wright] with a belt and belt buckle more than
      40 times. A.A.-W. has a permanent mark on her leg from when
      she [was] hit with a weapon by [Robinson] and [Wright]. Each of
      these instances is more than sufficient to prove [Robinson]’s
      intent to inflict serious bodily injury to A.A.-W. The repetitive
      blows with an instrument of crime to the naked, restrained, small
      body of an 8-year-old girl by two adult men, establish that the
      only intent [Robinson] had was to cause serious bodily injury to
      “punish” her for alleged misbehavior. The fact that there is only
      one permanent mark to her body in no way takes away from the
      obvious intent of [Robinson] and [Wright], but rather speaks to
      the resilience of the child and her ability to heal from these
      injuries.

Trial Court Opinion, 9/23/19, at 14-15 (citations omitted).

      Our review of the record confirms the trial court’s analysis and

conclusion, and we affirm on this basis in regards to Robinson’s sufficiency

claim. See id.; see also Smith, supra.

      Next, Robinson challenges his conviction of aggravated assault of A.A.-

W. as against the weight of the evidence.      Brief for Appellant at 34-35.

Robinson claims that the Commonwealth failed to present enough evidence to

“prove beyond a reasonable doubt that [Robinson] had the specific intent to

cause serious bodily injury to A.A.-W.” Id. at 35.

      We observe that in his Rule 1925(b) Concise Statement, Robinson

conflates his sufficiency and weight claims. See Pa.R.A.P. 1925(b) Concise

Statement, 12/16/18, at 1 (wherein Robinson raises both of these claims

together and states that his conviction is “based upon insufficient evidence”

                                    - 22 -
J-S09044-21


and “the Commonwealth did not sustain its burden of proving beyond a

reasonable doubt that [Robinson] caused or attempted to cause serious bodily

injury to [A.A.-W.]”); See Pa.R.A.P. 1925(b)(4)(ii) (stating that “[t]he

Statement shall concisely identify each error that the appellant attends to

assert with sufficient detail to identify the issue to be raised for the judge.”).

Further, in his brief, Robinson’s claim that there was “a lack of evidence to

prove beyond a reasonable double that [Robinson] had the specific intent to

cause serious bodily injury[]” is more properly a sufficiency challenge. Brief

for Appellant at 35. Indeed, it is the same sufficiency challenge already raised,

which we addressed above.            Accordingly, because Robinson has failed to

develop his weight claim, this issue is waived.         See Commonwealth v.

Sexton, 222 A.3d 405, 416 (Pa. Super. 2019) (stating that appellant waived

his challenge to the weight of the evidence where the appellant’s brief

conflated weight and sufficiency claims and did not otherwise develop his

weight claim); see also Pa.R.A.P. 2119(a) (providing that an appellant’s

argument shall include “such discussion and citation of authorities as are

deemed pertinent.”).11

       In his fourth claim, Robinson argues that the trial court imposed an

“excessive sentence based solely on the seriousness of the offense[s],” and



____________________________________________


11Even if Robinson had not waived this challenge, we would affirm for the
same reasons as the trial court in its Opinion. See Trial Court Opinion,
9/23/19, at 14-15.

                                          - 23 -
J-S09044-21


failed to consider all of the relevant sentencing factors under 42 Pa.C.S.A.

§ 9721(b). Brief for Appellant at 36.

      Robinson challenges the discretionary aspects of his sentence, from

which there is no absolute right to appeal.        See Commonwealth v.

Mastromarino, 2 A.3d 581, 585 (Pa. Super. 2010) (stating that a claim that

an aggregate sentence involving the imposition of consecutive sentences is

excessive, challenges the discretionary aspects of sentencing). Rather, when

an appellant challenges the discretionary aspects of his sentence, we must

consider his brief on this issue as a petition for permission to appeal.

Commonwealth v. Yanoff, 690 A.2d 260, 267 (Pa. Super. 1997); see also

Commonwealth v. Tuladziecki, 522 A.2d 17, 18 (Pa. 1987).              Prior to

reaching the merits of a discretionary sentencing issue,

      [this Court conducts] a four-part analysis to determine: (1)
      whether appellant has filed a timely notice of appeal, see
      Pa.R.A.P. 902 and 903; (2) whether the issue was properly
      preserved at sentencing or in a motion to reconsider and modify
      sentence, see Pa.R.Crim.P. [720]; (3) whether appellant’s brief
      has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether there is a
      substantial question that the sentence appealed from is not
      appropriate under the Sentencing Code, 42 Pa.C.S.A. § 9781(b).

                                    ***

            The determination of what constitutes a substantial question
      must be evaluated on a case-by-case basis.          A substantial
      question exists only when the appellant advance[s] a colorable
      argument that the sentencing judge’s actions were either: (1)
      inconsistent with the specific provisions of the Sentencing Code;
      or (2) contrary to the fundamental norms which underlie the
      sentencing process




                                    - 24 -
J-S09044-21


Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010) (quotation

marks and some citations omitted).

      Here, Robinson timely filed his Notice of Appeal, raised his discretionary

aspects of a sentencing claim in his Post-Sentence Motion, and properly

included a Rule 2119(f) Statement in his brief. Therefore, we will determine

whether there is a substantial question requiring us to review the discretionary

aspects of his sentence.

      In his Rule 2119(f) Statement, Robinson argues that the trial court

abused its discretion in imposing consecutive, statutory maximum sentences.

See Brief for Appellant at 10. Robinson claims that the trial court failed to

properly consider his mitigating circumstances and all of the sentencing

factors pursuant to 42 Pa.C.S.A. § 9721(b), and instead focused on the

seriousness of the offenses.    Brief for Appellant at 10.    We conclude that

Robinson has raised a substantial question for our review. See Moury, 992

A.2d at 171-72 (stating that “[t]he imposition of consecutive, rather than

concurrent sentences may raise a substantial question in only the most

extreme circumstances, such as where the aggregate sentence is unduly

harsh.”); see also Commonwealth v. Bonner, 135 A.3d 592, 604 (Pa.

Super. 2016) (concluding that a claim of an excessive sentence, based upon

the imposition of consecutive, standard range sentences, raises a substantial

question). Additionally, Robinson’s claim that the trial court failed to consider

any mitigating evidence when imposing his consecutive statutory maximum


                                     - 25 -
J-S09044-21


sentences, raises a substantial question. See Commonwealth v. Caldwell,

117 A.3d 763, 770 (Pa. Super. 2015) (en banc) (stating that a claim of an

excessive sentence, in conjunction with a claim that the trial court failed to

consider    relevant   mitigating   factors,   raises   a   substantial   question).

Accordingly, we will review the merits of Robinson’s discretionary sentencing

claim.

      We adhere to the following standard of review:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Robinson, 931 A.2d 15, 26 (Pa. Super. 2007) (citation

omitted).

      “In every case in which the court imposes a sentence for a felony … the

court shall make as part of the record, and disclose in open court at the time

of sentencing, a statement of the reason or reasons for the sentence

imposed.” 42 Pa.C.S.A. § 9721(b); see also Commonwealth v. Mouzon,

812 A.2d 617, 620-21 (Pa. 2002) (plurality).            The Sentencing Code also

provides that “the [trial] court shall follow the general principle that the

sentence imposed should call for confinement that is consistent with the

protection of the public, the gravity of the offense as it relates to the impact

on the life of the victim and on the community, and the rehabilitative needs

                                      - 26 -
J-S09044-21


of the defendant.” 42 Pa.C.S.A. § 9721(b); see also Commonwealth v.

McClendon, 589 A.2d 706, 713 (Pa. Super. 1991) (stating that “the court

should refer to the defendant’s prior criminal record, age, personal

characteristics and potential for rehabilitation.”).     “A sentencing court may

consider any legal factor in determining that a sentence in the aggravated

range should be imposed. … [T]he sentencing judge’s statement of reasons

on the record must reflect this consideration….”             Commonwealth v.

Stewart, 867 A.2d 589, 592-93 (Pa. Super. 2005) (citation omitted).

Further,   the   trial   court   must   consider   the   Sentencing   Guidelines.

Commonwealth v. Sheller, 961 A.2d 167, 190 (Pa. Super. 2008).

      In its Opinion, the trial court addressed Robinson’s claim as follows:

             The required [PSI] and mental health evaluations were
      submitted to and read by th[e c]ourt. The court stated on the
      record[] that [Robinson]’s guidelines were included in the
      Commonwealth’s Sentencing Memorandum, which the court
      indicated it had read. The court then stated on the record that
      [Robinson]’s Prior Record Score was zero. The [Commonwealth]
      provided a chart outlining all of the ranges of sentencing available
      to the court with the “Deadly Weapon Used” as well as the Offense
      Gravity Scores. In addition, the Assistant District Attorney read a
      letter of Victim Impact testimony of A.A.-W[.] and heard the
      testimony from [Quaweay’s family.] The court also heard from
      [Robinson]’s mother[.] [Robinson] spoke on his own behalf,
      apologized, and asked for forgiveness. The court listened to
      arguments from defense counsel concerning the rehabilitation
      needs of [Robinson.]

                                        ***

             Moreover, the court did state its reasoning on the record
      and its reason for going outside the Sentencing Guidelines. Some
      of the reasons that the court went outside the guidelines are based
      upon factors such as the methodical, torturous, brutal

                                        - 27 -
J-S09044-21


      methods [Robinson] and [Wright] used to assault []
      Quaweay, beating her so badly it caused her to die. The brutality
      of this crime was made clear in the photographs of the victim’s
      body that were entered into evidence at the trial and subsequently
      at the sentencing hearing. Other factors that take this crime out
      of the guidelines include the fact that [Robinson] and [Wright]
      made a child participate in this horror by requiring A.A.-W.
      to sit in the same room and watch them commit these
      atrocities. They made her clean up the hair they had
      chopped off the dying victim’s head. They made the child
      watch as both [Robinson] and [Wright] each beat her more
      than 20 times with a police asp, swinging it with both
      hands over their heads and striking downward, while []
      Quaweay was handcuffed, chained[,] and belted to the
      bench. [A.A.-W.] was witness to the fact that [] Quaweay
      said she couldn’t breathe[,] and she watched as the solution
      put forward by [Robinson] and [Wright] was to throw water on
      her face multiple times. All of these actions, in addition to the
      acts mentioned in the Sentencing Hearing, firmly place this case
      well outside the guidelines.

            The same can be said for the actions taken by [Robinson]
      regarding A.A.-W.’s beating. The heavy metal chains, metal
      handcuffs, zip ties[,] and leather weight belt used to
      restrain the victim to prevent her from moving while being
      struck repeatedly with weapons exceeded the means
      necessary to accomplish the goal of “punishment.” Because
      of these factors, in addition to the factors mentioned above and
      at the sentencing hearing … the court went above the guidelines.

                                    ***

            In light of the above facts of these two cases, the total
      sentences of 55-130 [years in prison] is not excessive in light of
      the brutality, torture, and trauma delineated above. There were
      two victims. Each case was treated individually as separate
      crimes. No relief is due.

Trial Court Opinion, 9/23/19, at 18-21 (emphasis added, footnotes and

citations omitted).




                                    - 28 -
J-S09044-21


      Additionally, at the Sentencing Hearing, the trial court stated that it

considered the fact that 911 was called, and that Wright and Robinson

attempted to perform CPR on Quaweay. N.T. (Sentencing Hearing), 7/20/18,

at 53. Further, the trial court “considered rehabilitation,” but also considered

that Robinson was a police officer “who [had] sworn to protect the

community,” and had failed in this oath in regards to Quaweay and A.A.-W.

Id. at 54-55. Ultimately, the trial court concluded that there was no mitigation

that could overcome the aggravating factors of the beatings, torture, abuse,

degradation, humiliation, and ultimately, murder committed by Robinson. Id.

at 49-59.

      Our review confirms that the trial court considered all the relevant

sentencing factors and set forth its reasons for imposing consecutive,

statutory maximum sentences.        See 42 Pa.C.S.A. § 9721(b); see also

Commonwealth v. Macias, 968 A.2d 773, 778 (Pa. Super. 2009) (stating

that “[t]he sentencing court merely chose not to give the mitigating factors as

much weight as [a]ppellant would have liked[.]       We cannot re-weigh the

sentencing factors and impose our judgment in place of the sentencing

courts.”). Moreover, the trial court had the benefit of a PSI, which the trial

court expressly stated it had considered. N.T. (Sentencing Hearing), 7/20/18,

at 6; Trial Court Opinion, 9/23/19, at 18-19; see also Commonwealth v.

Devers, 546 A.2d 12, 18 (Pa. 1988) (explaining that where a sentencing

judge considered the PSI, it is presumed that they are “aware of relevant


                                     - 29 -
J-S09044-21


information    regarding   the   defendant’s   character   and   weighed   those

considerations along with mitigating statutory factors.”).        Therefore, we

conclude that the trial court did not abuse its discretion in imposing Robinson’s

sentence, and that Robinson’s challenge to the discretionary aspects of his

sentence is without merit. See Macias, supra; see also Robinson, supra.

      In his fifth claim, Robinson claims that his sentence is illegal because

the trial court imposed consecutive sentences for his two convictions of

conspiracy. Brief for Appellant at 40. Robinson argues that in order to support

two conspiracy convictions, “there must be two different separate agreements

to support each conviction.”        Id. at 41.      Robinson asserts that the

Commonwealth argued throughout trial that there was a single conspiracy

between Robinson and Wright.        Id. at 41-43.   Robinson contends that 18

Pa.C.S.A. § 903(c) prohibits multiple sentences for a single conspiracy. Id.

at 43-44.

      Our standard of review of this claim is well settled: “Issues relating to

the legality of a sentence are questions of law[.] … Our standard of review

over such questions is de novo and our scope of review is plenary.”

Commonwealth v. Wolfe, 106 A.3d 800, 802 (Pa. Super. 2014) (citation

omitted).     Pursuant to 18 Pa.C.S.A. § 903(c), “[i]f a person conspires to

commit a number of crimes, he is guilty of only one conspiracy so long as such

multiple crimes are the object of the same agreement or continuous

conspiratorial relationship.” 18 Pa.C.S.A. § 903(c). In determining whether


                                      - 30 -
J-S09044-21


a single conspiracy or multiple conspiracies occurred, this Court applies a

totality of the circumstances test and considers the following factors:

      [T]he number of overt acts in common; the overlap of personnel;
      the time period during which the alleged acts took place; the
      similarity in methods of operation; the locations in which the
      alleged acts took place; the extent to which the purported
      conspiracies share a common objective; and, the degree to which
      interdependence is needed for the overall operation to succeed.

Commonwealth v. Rivera, 238 A.3d 482, 504 (Pa. Super. 2020) (citation

omitted).

      Applying the above factors to the instant case, the record reflects that

Robinson was charged with conspiracy at two separate Criminal Informations.

The first was at 11709-2016, for the beating and murder of Quaweay on July

29, 2016, in the home on Greene Street. See Criminal Information at Docket

Number CP-51-CR-0011709-2016, 1/6/17, at 1.               At 11709-2016, the

Commonwealth charged Robinson with conspiracy to commit murder, where

the overt act was “killed another” and the criminal objective was murder. Id.

      The second was at 4367-2017, for the beating and abuse of A.A.-W. in

a similar manner in the same home on Greene Street.                See Criminal

Information at Docket Number CP-51-CR-0004367-2017, 5/30/17, at 1. At

4367-2017, the Commonwealth charged Robinson with conspiracy to commit

aggravated assault, where the overt act was “restrained another, assaulted

another” and the criminal objectives were “assault, unlawful restraint.” Id.

      Because the record reveals that Robinson and Wright had engaged in

similar, but distinct, conspiracies, with different objectives and overt acts, the

                                     - 31 -
J-S09044-21


trial court sentenced Robinson appropriately and we grant him no relief on

this claim. See Commonwealth v. Andrews, 768 A.2d 309, 316 (Pa. 2001)

(stating that two distinct conspiracies existed where the defendants

committed three robberies, of three different individuals, at three different

buildings, over a two-day period).

     Based on the foregoing, we affirm Robinson’s judgment of sentence.

     Application for Relief denied. Judgment of Sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/12/2021




                                     - 32 -